                Case 16-12051-LSS              Doc 1148         Filed 12/14/18        Page 1 of 6



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


     In re:                                                 Chapter 7

     DA LIQUIDATING CORP., f/k/a                            Case No. 16-12051 (LSS)
     DELIVERY AGENT, INC., et al.,1                         (Jointly Administered)

                                         Debtors.


                     NOTICE OF AGENDA OF MATTERS
         SCHEDULED FOR HEARING ON DECEMBER 18, 2018 AT 10:30 A.M. ET

    CONTINUED MATTER(S):

      1. Ascentium Capital’s Amended Motion for Relief from the Automatic Stay and for Other
         Relief; filed November 29, 2018 [Docket No. 1143].

          Response Deadline: December 11, 2018 at 4:00 P.M. ET.

          Responses Received:

          A. Trustee’s Response to Amended Motion; filed December 12, 2018 [Docket No. 1145].

          Related Documents:

          A. Ascentium Capital’s Motion for Relief from the Automatic Stay; filed December 19,
             2017 [Docket No. 1000].

          B. Trustee’s Response to Ascentium Capital’s Motion for Relief from the Automatic Stay;
             filed March 15, 2018 [Docket No. 1012].

          C. Proposed Order.

          Status: By agreement of the parties, this matter is continued to the hearing scheduled for
          January 24, 2019 at 9:30 A.M. ET.




1
      The Debtors in these chapter 7 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: DA Liquidating Corp., f/k/a Delivery Agent, Inc. (8744), MusicToday Liquidating LLC, f/k/a Musictoday,
LLC (7995), Clean Fun Liquidating Corp., f/k/a Clean Fun Promotional Marketing, Inc. (6635), and Shop the Shows
Liquidating LLC, f/k/a Shop the Shows, LLC (n/a). The notice address for all of the Debtors is: 7 West 41st Avenue
- #245, San Mateo, CA 94403.
          Case 16-12051-LSS        Doc 1148      Filed 12/14/18    Page 2 of 6




UNCONTESTED MATTER(S) WITH
CERTIFICATE OF NO OBJECTION/CERTIFICATION OF COUNSEL:

  2. Application of George L. Miller, the Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e)
     and 328 for Authority to Employ and Retain Bielli & Klauder, LLC as Special Counsel to
     the Chapter 7 Trustee, Nunc Pro Tunc, Effective as of September 12, 2018; filed November
     8, 2018 [Docket No. 1137].

     Response Deadline: November 26, 2018 at 4:00 P.M. ET.

     Responses Received: None.

     Related Documents:

     A. Certificate of No Objection; filed December 12, 2018 [D.I. 1147].

     B. Proposed Order.

     Status: A certificate of no objection has been filed. No hearing is necessary unless
     otherwise required by the Court.


FEE APPLICATIONS:

  2. Interim Fee Application Hearing (See Exhibit A attached hereto for all related pleadings).

     Status: The fee binder was delivered to the Court on December 10, 2018. New items that
             were not included with the fee binder previously submitted appear in bold print on
             Exhibit A. Certificates of no objection have been filed with respect to the two
             pending fee applications. No hearing is necessary unless required by the Court.
          Case 16-12051-LSS   Doc 1148     Filed 12/14/18    Page 3 of 6




Dated: December 14, 2018                 CIARDI CIARDI & ASTIN
       Wilmington, Delaware

                                         /s/ Joseph J. McMahon, Jr.
                                         Daniel K. Astin (No. 4068)
                                         John D. McLaughlin, Jr. (No. 4123)
                                         Joseph J. McMahon, Jr. (No. 4819)
                                         1204 N. King Street
                                         Wilmington, Delaware 19801
                                         (302) 658-1100 telephone
                                         (302) 658-1300 facsimile
                                         jmcmahon@ciardilaw.com

                                         -and-

                                         Albert A. Ciardi, III, Esquire
                                         Nicole M. Nigrelli, Esquire
                                         One Commerce Square, Suite 3500
                                         2005 Market Street
                                         Philadelphia, PA 19103
                                         (215) 557-3550 telephone
                                         (215) 557-3551 facsimile
                                         aciardi@ciardilaw.com

                                         Attorneys for George L. Miller,
                                          Chapter 7 Trustee
                Case 16-12051-LSS              Doc 1148         Filed 12/14/18        Page 4 of 6



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                Chapter 7

    DA LIQUIDATING CORP., f/k/a                           Case No. 16-12051 (LSS)
    DELIVERY AGENT, INC., et al.,2                        (Jointly Administered)

                                       Debtors.


                     FEE BINDER INDEX RE: MATTERS
         SCHEDULED FOR HEARING ON DECEMBER 18, 2018 AT 10:30 A.M. ET

     1. First Interim Fee Application of Ciardi Ciardi & Astin for Compensation for Services
        Rendered and Reimbursement of Expenses as Counsel to the Chapter 7 Trustee for the
        Period from June 19, 2017 through August 31, 2018; filed November 13, 2018 [Docket
        No. 1138].

         Response Deadline:         December 3, 2018 at 4:00 p.m.

         Responses Received: None.

         Related Documents:

         A. Certificate of No Objection; filed December 5, 2018 [Docket No. 1144].

         B. Proposed Form of Order.

         Status: A certificate of no objection has been filed. No hearing is necessary unless
         otherwise required by the Court.

     2. First Interim Fee Application of Miller Coffey Tate LLP for Compensation for Services
        Rendered and Reimbursement of Expenses as Accountants and Bankruptcy Consultants to
        the Chapter 7 Trustee for the Period from June 13, 2017 through July 31, 2018; filed
        November 27, 2018 [Docket No. 1141].

         Response Deadline:         December 11, 2018 at 4:00 p.m.

         Responses Received: None to date.

2
      The Debtors in these chapter 7 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: DA Liquidating Corp., f/k/a Delivery Agent, Inc. (8744), MusicToday Liquidating LLC, f/k/a Musictoday,
LLC (7995), Clean Fun Liquidating Corp., f/k/a Clean Fun Promotional Marketing, Inc. (6635), and Shop the Shows
Liquidating LLC, f/k/a Shop the Shows, LLC (n/a). The notice address for all of the Debtors is: 7 West 41st Avenue
- #245, San Mateo, CA 94403.
     Case 16-12051-LSS       Doc 1148     Filed 12/14/18   Page 5 of 6



Related Documents:

A. Certificate of No Objection; filed December 12, 2018 [Docket No. 1146].

B. Proposed Form of Order.

Status: A certificate of no objection has been filed. No hearing is necessary unless
otherwise required by the Court.
              Case 16-12051-LSS         Doc 1148      Filed 12/14/18     Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 14, 2018, I caused a true and correct copy of the Notice

of Agenda of Matters Scheduled for Hearing on December 18, 2018 at 10:30 A.M. ET to be

served upon the parties on the attached 2002 service list via electronic mail.


                                                        /s/ Joseph J. McMahon, Jr.
                                                        Joseph J. McMahon, Jr. (No. 4819)
